Case 1:20-cv-00996-LO-TCB Document 8 Filed 09/29/20 Page 1 of 1 PageID# 215



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DIST ICT OF VIRGINIA
                                       Alexandria Division


   Scott Petretta,
                          Plaintiff,
            V.



   GOCARS.COM,a;? Internet domain name,
   GODOCTOR.COM,an Internet domain                           Civil Action No. l:20-cv-996
   name. GOFASHION.COM. an Internet
                                                             Hon. Liam O'Grady
   domain name. GOGAMES.COM,an Internet
   domain name. GOGIFTS.COM,an Internet
   domain name. GONUCLEAR.COM,an
   Internet domain name. GOPARTS.COM, an
   Internet domain name. GOPARTY.COM,an
   Internet domain name,
   GORESTAURANTS.COM, an Internet
   domain name. GOSAFETY.COM,an
   Internet domain name, GOSALES.COM. an
   Internet domain name. GOSERVICE.COM,
   an Internet domain name, GOTOUR.COM,
   an Internet domain name,
   GOWEATHER.COM,an Internet domain
   name. MX4.COM, an Internet domain name,
   and     Doe,
                          Defendants.


                                             ORDER


       This matter comes before the Court on the Plaintiffs Notice of Voluntary Dismissal of

Defendant domain name GoNuclcar.com Without Prejudice following the voluntaiy transfer and

return of this domain name to Plaintiff. It is hereby ORDERED that is action is DISMISSED

without prejudice as it concerns GoNuclear.com.

       It is SO ORDERED.




September        2020                               Liam O'Grady
Alexandria. Virginia                                United States District Judge
